Title: From Thomas Jefferson to Francis Taylor, 2 January 1781
From: Jefferson, Thomas
To: Taylor, Francis



Sir
Richmond January 2d 1781

Another powerful Army of the Enemy having invaded us and seeming to be pushing directly up we have determined that the residue of the Convention Troops be removed immediately. You will therefore take measures instantly for their Removal to Fort Frederic in Maryland or Frederic Town as shall be ordered. You are hereby authorized to impress Waggons, Teams, Drivers for transporting Provisions and Forage for subsisting them on the Road for which Purpose you had better send forward proper Persons to lay in the necessaries at proper Stages on the Road. Beef will be the best animal Food because it will move itself.

T.J.

